United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 20-3217
                      ___________________________

                                 Corey Fondren

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

   Michael White, Police Officer, Individual Capacity; Unknown Saul, Police
   Officer, Individual Capacity; Unknown Mason, Police Officer, Individual
                                    Capacity

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                           Submitted: May 19, 2021
                             Filed: May 25, 2021
                                [Unpublished]
                                ____________

Before LOKEN, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Corey Fondren appeals the district court’s1 adverse grant of summary judgment
in his pro se 42 U.S.C. § 1983 action. Having reviewed the record and the arguments
on appeal, we conclude that Fondren has waived any challenge to the district court’s
ruling because he does not meaningfully challenge the district court’s bases for
granting the officers’ unopposed summary judgment motion. See Ahlberg v. Chrysler
Corp., 481 F.3d 630, 638 (8th Cir. 2007). To the extent he intended to challenge the
district court’s denial of his motion to be excused from his deposition after he
voluntarily moved out of state during the proceedings, we discern no abuse of
discretion. See Sheets v. Butera, 389 F.3d 772, 780 (8th Cir. 2004). We do not
consider Fondren’s arguments regarding the timing of the summary judgment motion
and Officer Michael White’s absence from Fondren’s deposition, because Fondren
raised those arguments for the first time on appeal without having raised them in the
district court during the proceedings. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir.
2004). In any event, those arguments are contradicted by the record.

       Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B.
                       ______________________________




       1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                         -2-